Citation Nr: 1047454	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-10 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there was clear and unmistakable error in a rating 
decision in August 1948 which reduced the service connected 
sacro-iliac strain from 10 percent to a noncompensable rating.  


REPRESENTATION

Veteran represented by:	Manuel Armando Rios, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002). 

The Veteran, who is the appellant, served on active duty from 
January 1943 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.

In April 2009, the Veteran applied to reopen the claim of service 
connection for residuals of a herniated disc of the lumbar spine 
at L-5, which is referred to the RO for appropriate action.  

In July 2009, the Veteran challenged the effective date for the 
20 percent rating for service-connected sacroiliac strain.  The 
record shows that in a rating decision in May 2007, the RO 
increased the rating for service-connected sacroiliac strain to 
20 percent, effective November 27, 2006.  After the Veteran was 
notified of the rating decision and of his appellate rights, the 
Veteran did not express disagreement with the effective date of 
the 20 percent rating, rather the Veteran raised the claim of 
clear and unmistakable error in a rating decision in August 1948 
in which the RO reduced the rating for service-connected 
sacroiliac strain to zero percent rating, which is the issue 
currently on appeal.  As the Veteran did not appeal the effective 
date of the 20 percent, the rating decision to this extent became 
final based on the evidence of record at the time by operation of 
law.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

As the rating decision in May 2007 became final as to the 
effective date of the 20 percent rating, the only way that such a 
decision can be revised is if it contains clear and unmistakable 
error.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (The United 
States Court of Appeals for Veterans Claims (Court) held that 
once a rating decision which establishes an effective date 
becomes final, the only way that such a decision can be revised 
is if it contains clear and unmistakable error.).   

As the Veteran is raising a freestanding claim for an earlier 
effective date for a 20 percent rating based on clear and 
unmistakable error either in the May 2007 rating decision or the 
August 1975 rating decision and as the RO has not adjudicated the 
claim, the claim is referred to the RO for appropriate action.  


FINDING OF FACT

In a rating decision in August 1948, the RO reduced the rating 
for the service-connected sacroiliac strain to a noncompensable 
(zero percent) rating; after the Veteran was notified of the 
adverse determination and of his appellate rights, he did not 
appeal the rating decision, and the rating decision of August 
1948 became final by operation of law; the rating decision did 
not involve an error of fact or of law that was outcome 
determinative.


CONCLUSION OF LAW

The unappealed rating decision in August 1948 by the RO, reducing 
the rating for the service connected sacroiliac strain to a 
noncompensable (zero percent) rating, did not contain clear and 
unmistakable error of fact or of law.  38 C.F.R. §§ 3.104 and 
3.105(a) (2010).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

In a claim of clear and unmistakable error, the duties to notify 
and to assist under the VCAA are not applicable as the 
determination as to the existence of clear and unmistakable error 
is based on the facts and the law at the time that existed at the 
time decision challenged was made, and no further factual 
development is appropriate.  Parker v. Principi, 15 Vet. App. 
407, 411-12 (2002) (VCAA is not applicable to a claim of clear 
and unmistakable error in a rating decision by the RO, citing 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Principles

A claimant whose VA claim has been adjudicated by an RO has one 
year after the issuance of written notification in which to 
initiate an appeal to the Board by filing a notice of 
disagreement.  If no appeal is filed, the decision is final, and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§3.104(a), 20.302, 20.1103.  Such 
a final decision may, however, be reversed or amended where 
evidence establishes that it was a product of clear and 
unmistakable error.  38 C.F.R. § 3.105(a).

A final and binding RO decision will be accepted as correct in 
the absence of clear and unmistakable error.  Where the evidence 
establishes such an error, the prior decision will be reversed or 
amended and it will have the same effect as if the corrected 
decision had been made on the same date as the reversed or 
amended decision.  38 C.F.R. § 3.105(a).


Clear and unmistakable error is defined as follows: Either the 
correct facts, as they were known at the time, were not before 
the adjudicator or the statutory provisions extant at the time 
were incorrectly applied.  It is the sort of error, which had it 
not been made, would have manifestly changed the outcome at the 
time it was made.  It is an undebatable error, so that it can be 
said the reasonable minds could only conclude that the original 
decision was fatally flawed.  A determination that there was 
clear and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).

Clear and unmistakable error is a very specific and rare kind of 
error.  It is the kind of error of fact or of law that when 
called to the attention of later reviewers compels the conclusion 
to which reasonable minds could not differ or that the result 
would have been manifestly different but for the error such that 
even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, the 
error complained of cannot be clear and unmistakable error.  Fugo 
v. Brown, 6 Vet. App. 40, 43-45 (1993).

If a claimant wishes to reasonably raise clear and unmistakable 
error there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would have 
been manifestly different but for the alleged error.  Fugo, 6 
Vet. App. at 44.

Facts as Known 

The available service treatment records do not include the 
documentation of the Veteran's injury, resulting in his service-
connected disability.  The service treatment records to include 
the report of separation examination.  In the statement of 
history it was noted that the Veteran suffered a back sprain, but 
he was not hospitalized.  



On musculoskeletal evaluation, there was pain in the right 
sacroiliac region and pain in the right sacroiliac articulation.  
The impression was right sacroiliac sprain with slight downward 
displacement of the ilium, lengthening the right leg in the line 
of duty.  

After service in March 1946, the Veteran filed a claim for VA 
disability compensation of a back injury.  

In a rating decision in March 1946, the RO granted service 
connection for sacroiliac strain based on the service records and 
assigned a 10 percent rating.

On VA examination in June 1948, the Veteran stated that in 
October 1943 a truck backed up against him and pinned him against 
a pile of tents.  The Veteran stated that he injured his spine, 
but he was not hospitalized.  The Veteran's subjective complaint 
was back pain.  On examination, there was no loss of motion, 
atrophy, or muscle spasm.  X- rays of the sacroiliac and hip 
region were negative.  The examiner stated that sacroiliac strain 
was not found on the examination.  

In 1948, sacroiliac strain was rated under Diagnostic Code 5294 
(sacroiliac injury). Under Diagnostic Code 5294, the criteria for 
zero or noncompensable rating were slight subjective symptoms 
only.   The criterion for a 10 percent rating was characteristic 
pain on motion.  Lumbosacral strain was rated under Diagnostic 
Code 5295 and was rated the same as a sacroiliac injury.  VA 
Schedule for Rating Disabilities (1945 edition).  

In a rating decision in August 1948, the RO reduced the 10 
percent rating for sacroiliac strain to a zero or noncompensable 
rating.  






In a letter in August 1948, the RO notified the Veteran of the 
rating reduction and that he could appeal the rating reduction at 
any time within one year of the date of the letter.  There was no 
correspondence from the Veteran within one year of the date of 
the letter in August 1948, and the rating decision became final.  
See 38 U.S.C. § 709 (1946); Veterans Regulation No. 2(a), Part 
II, Par. III; Department of Veterans Affairs Regulation 1008, 
effective January 25, 1936.

Analysis

As the Veteran did not appeal the rating decision of August 1948 
by the RO, reducing the rating for sacroiliac strain, the rating 
decision became final by operation of law, and the rating 
decision is accepted as correct in the absence of clear and 
unmistakable error of fact or of law.  38 C.F.R. §§ 3.104 and 
3.105.

Clear and unmistakable error must be based on the record and the 
law that existed at the time of the August 1948 rating decision.  

In 1948, a rating reduction was governed by the predecessor of 
current 38 C.F.R. § 3.344, that is, VAR 1172(A), as revised in 
September 1946.  The regulation required, in part, certain fact 
finding outside of the rating criteria in order to ensure VA's 
policy to produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulations governing 
disability compensation.  However VA R & PR 1172 applied to a 
rating that had been in effect for five or more years.  As the 10 
percent rating had been in effect for less than 5 years (1946 to 
1948), VA R & PR 1172, pertaining to a rating reduction, was not 
applicable.  

Therefore the rating of the disability was governed by applying 
the rating criteria without any additional fact finding outside 
of the rating criteria. 

The Veteran does not allege that the law, that is, the statutory 
or regulatory provisions extant at the time were incorrectly 
applied to the rating reduction. 


The Veteran does argue that clear and unmistakable error occurred 
when the RO characterized the Veteran's disability as a 
sacroiliac strain and failed to consider that the evidence 
demonstrated that the Veteran hurt his back in the area of the 
lumbosacral spine, not in the sacroiliac area.  The Veteran cites 
to medical literature in support of his argument, including 
literature that explained in the mid-1940s, sacroiliac strain was 
a diagnosis often applied to injuries of the lumbosacral area.  

The Veteran asserts that a sacroiliac disability and a lumbar 
spine disability are anatomically different and that he never had 
a true sacroiliac disability, rather he had an injury of the 
lumbar spine, resulting in a herniated disc.  The Veteran argues 
that the RO relied on a faulty diagnosis of sacroiliac strain in 
granting service connection and as a result, the VA examiner in 
August 1948 was not focused on the lumbar spine and if the VA 
examiner had the rating would not have bee reduced.

First, the Veteran refers to evidence that demonstrated that the 
Veteran hurt his back in the area of the lumbosacral spine.  
There was no such evidence of record.  The evidence of record 
consisted of the report of separation examination, which was the 
basis for the grant of service connection, in which only 
sacroiliac strain was found.  

After service in March 1946, the Veteran filed a claim for a back 
injury not further described.  On VA examination in June 1948, 
the Veteran stated that he injured his spine, not further 
described.  A disability of the lumbar spine was not factually 
shown.  And although the Veteran insists that he originally 
injured his lumbar spine, the fact was not before the RO as the 
report of separation examination, which was the basis for the 
grant of service connection, found only sacroiliac strain, or 
before the RO at the time of the rating decision in August 1948.  
And even if the premise of error is accepted, that is, the 
Veteran suffered an injury of the lumbar spine, such an injury 
would have been rated under the same criteria as a sacroiliac 
injury.  And the VA examiner found no evidence of loss of motion, 
atrophy, or muscle spasm, and X-rays of lumbosacral spine, 
including both sacroiliac joints were negative.  Except for the 
Veteran's subjective complaint of pain, no other abnormality of 
the low back was found.  Absent evidence of characteristic pain 
upon motion, the criterion for a 10 percent rating had not been 
met. 


To the extent the Veteran alleges the evidence was improperly 
weighed or evaluated, such an allegation does not constitute 
clear and unmistakable error.  Eddy v. Brown, 9 Vet. App. 52, 54 
(1996).  Also any failure to develop the record as suggested by 
the Veteran does not constitute clear and unmistakable error 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996).

As an undebatable error of fact or of law of the sort, which had 
it not been made would have manifestly changed the outcome, has 
not been shown, clear and unmistakable error in the rating 
decision in August 1948, reducing the rating for sacroiliac 
strain to a noncompensable rating, has not been established.

In light of the foregoing, the Board concludes that the correct 
facts, as known at the time, were before VA at the time of the 
August 1948 rating decision and that the statutory and regulatory 
provisions extant at the time were correctly applied.  


ORDER

The rating decision in August 1948 by the RO, reducing the rating 
for service-connected sacroiliac strain from 10 percent rating to 
a noncompensable (zero percent) rating, did not contain clear and 
unmistakable error of fact or of law, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


